United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2170
Issued: February 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2013 appellant filed a timely appeal of the August 30, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his claim for a traumatic
injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On July 7, 2013 appellant then a 32-year-old firefighter, filed a traumatic injury claim
alleging that, on July 5, 2013, while pulling brush during chipping operations, his right knee was
punctured by a white thorn bush. He did not stop work. On the Form CA-1 appellant’s
1

5 U.S.C. §§ 8101-8193.

supervisor, Robert Benik, noted that appellant was injured in the performance of duty on
July 5, 2013. He further advised that he was notified on July 6, 2013 of the injury and appellant
did not lose any time from work. In a witness statement, J. Guadalupe Torres, a coworker
reported that appellant was pulling brush to get it chipped and he hit his right knee with a branch.
Appellant submitted a doctor’s first report of occupation injury or illness dated July 7,
2013 which noted his treatment for a right knee injury. He reported puncturing his right knee
with a thorn bush while removing brush and shrubs. Dr. Byong J. Pak, a Board-certified
emergency room physician, noted subjective complaints of right knee pain and tenderness over
the right patella. The x-ray of the right knee was negative. He diagnosed contusion of the right
knee and noted that appellant could return to light duty on July 7, 2013. Also submitted was a
slip prepared by a nonspecific health care provider who noted that appellant could return to
work. Appellant submitted a firefighter time report from June 26 to July 6, 2013.
By letter dated July 18, 2013, OWCP advised appellant of the type of factual and medical
evidence needed to establish his claim and requested that he submit such evidence, particularly
requesting that he submit a physician’s reasoned opinion addressing the relationship of his
claimed condition and specific employment factors.
Appellant submitted a doctor’s first report of occupational injury or illness dated July 24,
2013 which noted appellant’s treatment for chest pain.
In a decision dated August 30, 2013, OWCP denied his claim on the grounds that the
evidence was not sufficient to establish that his knee condition was causally related to the
established work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

2

Although causal relationship generally requires a rationalized medical opinion,4 OWCP
may accept a case without a medical report when one or more of the following criteria, as set
forth in the OWCP procedure manual,5 are satisfied:
“c. When No Medical Report is Required. If all of the following criteria are
satisfied, a claim may be accepted without a medical report:
(1) The condition reported is a minor one which can be identified
on visual inspection by a lay person (e.g., burn, laceration, insect
sting or animal bite);
(2) The injury was witnessed or reported promptly, and no dispute
exists as to the fact of injury; and
(3) No time was lost from work due to disability.”
ANALYSIS
As OWCP found in its August 30, 2012 decision, the evidence of record supports the fact
that on July 5, 2013 appellant was pulling brush including a thorn bush during a chipping
operation in the performance of duty at the time, place and in the manner alleged.
The case therefore rests on whether pulling brush and thorn bushes during a chipping
operation on July 5, 2013 caused the contusion of the right knee.6 OWCP denied appellant’s
claim stating that the evidence of record did not support a medical condition resulting from the
alleged employment incident. As noted above, although causal relationship generally requires a
rationalized medical opinion, OWCP may accept a case without a medical report when all of the
following criteria, as set forth in OWCP’s procedure manual,7 are satisfied: “(1) the condition
reported is a minor one which can be identified on visual inspection by a lay person (e.g., burn,
laceration, insect sting or animal bite); (2) the injury was witnessed or reported promptly, and no
dispute exists as to the fact of injury; and (3) no time was lost from work due to disability.”
In the present case, the condition reported, a puncture and contusion to the right knee,
meets the first criterion as a minor condition that could be identified on visual inspection and
occur while removing bush and thorn bushes during a chipping operation. Appellant’s coworker
and witness, Mr. Torres, reported that appellant was pulling brush during a chipping operation
and he hit his right knee with a branch. There was no indication that the puncture and contusion
4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3c(1-3)
(January 2013); see also Timothy D. Douglas, 49 ECAB 558 (1998).
6

The claim file contains medical information concerning an episode of chest pain on a different date from the
claimed knee injury. While this information is present in the file, there is no complaint of chest pain in this claim
and it has no bearing on the knee complaint.
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c) (January 2013);
see also Timothy D. Douglas, supra note 5.

3

was considered a serious condition as appellant did not lose any time from work. The first
criterion is therefore satisfied.
The second criterion is also satisfied. Appellant reported his injury to his supervisor on
July 6, 2013, the day after the accident and filed the CA-1 on July 7, 2013. Additionally, his
supervisor, signed the Form CA-1 and indicated that appellant was injured on July 5, 2013
during the performance of duty and received medical care the same day. Appellant’s coworker,
Mr. Torres, witnessed the incident and reported that appellant was pulling brush and hit his right
knee with a branch. No dispute exists as to these facts.
Appellant’s supervisor further noted on the Form CA-1 that appellant did not stop work
due to the July 5, 2013 employment injury. As the record indicates that appellant did not stop
work and has not claimed disability due to this incident, the third criterion is also met. A
medical report addressing causal relationship is therefore not necessary in the circumstances of
this case. Accordingly, the Board finds that the record establishes that an injury occurred in the
performance of duty.8
The case must be remanded for OWCP to make appropriate findings with regard to
appellant’s entitlement to medical benefits. Following this and such other development as it
considers necessary, OWCP shall issue a de novo decision on appellant’s entitlement to benefits
under FECA.
CONCLUSION
The Board finds that the record establishes that an injury occurred in the performance of
duty on July 5, 2013.

8

Pearlene Morton, 52 ECAB 493 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2013 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further development
consistent with this opinion.9
Issued: February 26, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that appellant’s appeal to the Board was accompanied by new evidence. The Board’s
jurisdiction on appeal is limited to a review of the evidence which was in the case record before OWCP at the time
of its final decision; see 20 C.F.R. § 501.2(c). Therefore, the Board is precluded from reviewing this evidence.

5

